

LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this "Agreement") is executed as of April 21, 2008 (the
"Effective Date") by and among Well Chance Investments Limited, a company
incorporated in the British Virgin Islands (the "Company") and Newport Capital
Asset Management Group, a California corporation ("Newport") (each a "Party" and
collectively the "Parties").
 
WHEREAS, the Company recently completed a reverse merger (the "Merger") with
Legend Media, Inc., a Nevada corporation ("Legend"), whereby the Company became
the wholly-owned subsidiary and operating business of Legend (the
"Transaction");
 
WHEREAS, as additional funding for the Company's fees and expenses for the
Transaction and a post-merger Equity Financing, the Company wishes to borrow two
hundred thousand dollars ($200,000) from Newport as a short term bridge loan;
and
 
WHEREAS, Newport is willing to provide such financing on terms and conditions as
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable considerationA, the receipt and
sufficiency of which are hereby acknowledged, the Company and Newport, intending
to be legally bound, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  Defined terms. Certain capitalized terms used in this Agreement shall have
the specific meanings defined below:
 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close;
 
"Equity Financing" means the issuance and sale after the date hereof of equity
or equity-linked securities by the Company or Legend to investors (other than
investors who are stockholders of the Company on the date hereof), which
issuance and sale results in gross proceeds to the Company of at least three
million dollars ($3,000,000).
 
ARTICLE 2
THE LOAN
 
2.1  Loan. According to the terms and subject to the conditions of this
Agreement, Newport shall make a single-installment loan to the Company on the
Effective Date in the amount of $200,000 (the "Loan"). The Loan shall be
evidenced by a secured convertible promissory note in the form attached hereto
as Exhibit A ("Note"), duly executed on behalf of the Company and dated as of
the Effective Date.
 

--------------------------------------------------------------------------------


 
2.2  Repayment. The Company shall repay the Loan to Newport pursuant to the
following repayment terms:
 
(a) Repayment in the Event of Equity Financing. In the event that there is a
closing of an Equity Financing, then full repayment of all outstanding amounts
of Loan Principal, Initial Loan Premium and Additional Loan Fee (if applicable)
owed to Newport as of the closing date of the Equity Financing shall be
delivered by the Company to Newport no later than five Business Days after the
closing date of the Equity Financing. The full repayment amount that the Company
shall be required to deliver to Newport in the event of a closing of an Equity
Financing shall be calculated in accordance with the terms set forth in Sections
2.3(b), 2.3(c) and 2.3(d) below.
 
(b) Initial Payment Period Repayments. The total amount due and payable to
Newport (regardless of whether or not there is a closing of an Equity Financing)
if such repayment is delivered to Newport on or before the 120th calendar day
after the Effective Date shall be the sum of the Loan (the "Loan Principal")
plus a loan fee of 30% of the amount of the Loan Principal (the "Initial Loan
Premium"). For example, if the Loan Principal were $200,000, then the Loan
Principal and Initial Loan Premium would be a total of $260,000. Any funds
received by Newport as a partial repayment of the Loan ("Partial Repayment") on
or before the 120th calendar day after the Effective Date shall be applied
toward repayment as follows:
 
(i) 76.9% of the Partial Repayment shall be applied toward payment of the
remaining outstanding Loan Principal owed by the Company as of the date of such
Partial Repayment; and
 
(ii) 23.1% of the Partial Repayment shall be applied toward payment of the
remaining outstanding Initial Loan Premium as of the date of such Partial
Repayment.1 
 
(c) Prepayment. The Company may from time to time prepay all or any portion of
the Loan. The Company shall give Newport at least three Business Days prior
written notice of its intention to prepay the Loan, specifying the date of
payment and the total amount of the Loan to be paid on such date.


(d) Subsequent Period Repayments. In the event that full repayment of all
outstanding amounts of Loan Principal and Initial Loan Premium is not made by
the Company on or before the 120th calendar day after the Effective Date, then,
in addition to the remaining outstanding Loan Principal and Initial Loan Premium
due, the total amount due and payable to Newport shall also include an
additional loan fee that shall be a percentage of the remaining outstanding Loan
Principal at the time repayment is made ("Additional Loan Fee"). The applicable
Additional Loan Fee if repayments are made on the 121st calendar day after the
Effective Date and for the 29-day period ("Initial 30-day Period") thereafter,
shall be ten percent (10%) of the remaining outstanding Loan Principal at the
time repayment is made. In addition, the Additional Loan Fee percentage amount
shall increase by ten percent (10%) for the 30-day period subsequent to the
Initial 30-day Period and shall continue to increase by two percent (2%) for
each 30-day period thereafter until the Company makes full repayment of all of
the remaining outstanding Loan Principal, Initial Loan Premium, and Additional
Loan Fee owed to Newport as of the date on which the full repayment is made.
(The Initial 30-day Period and all subsequent 30-day periods are hereinafter
collectively referred to as the "Subsequent Periods".) Any Partial Repayments
delivered to Newport during Subsequent Periods shall be applied proportionately
toward repayment in accordance with the amounts of: (i) the remaining
outstanding Loan Principal; (ii) the remaining outstanding Initial Loan Premium;
and (iii) the applicable Additional Loan Fee due on the date of repayment as
follows:2 
 

--------------------------------------------------------------------------------

1 For example, if the Company's first repayment is a Partial Repayment of
$100,000 during the Initial Payment Period, $76,900 of such Partial Repayment
will be applied toward payment of the outstanding Loan Principal (thus reducing
the amount outstanding owed for Loan Principal from $200,000 to $123,100), and
$23,100 of such Partial Repayment will be applied toward payment of the
outstanding Initial Loan Premium (thus reducing the amount of outstanding
Initial Loan Premium from $60,000 to $36,900).
 
2

--------------------------------------------------------------------------------



(i) the portion of the Partial Repayment that shall be applied to the remaining
outstanding Loan Principal due shall equal the product of P multiplied by the
quotient of A divided by T (as such variables are defined in the Variable Index
set forth in footnote 2);


(ii) the portion of the Partial Repayment to be applied to the remaining
outstanding Initial Loan Premium shall equal the product of P multiplied by the
quotient of B divided by T (as such variables are defined in the Variable Index
set forth in footnote 2); and


(iii) the portion of the Partial Repayment to be deducted from the outstanding
Additional Loan Fee due shall equal the product of P multiplied by the quotient
of C divided by T (as such variables are defined in the Variable Index set forth
in footnote 2).3 
 
(e) Failure to Pay. In the event that full repayment is not received on or
before the 180th calendar day after the Effective Date, then the Loan shall be
subject to the Event of Default provisions set forth in Sections 6.1 and 6.2
herein, and the total amount due and payable to Newport shall include all
remaining unpaid amounts of the Loan Principal and Initial Loan Premium and
shall also include and continue to accrue the Additional Loan Fee (as described
in Section 2.2(d)) during the Subsequent Periods until full repayment is
received by Newport.
 

--------------------------------------------------------------------------------

2 Variable Index:


A = total remaining outstanding Loan Principal on date of repayment
 
B = total remaining outstanding Initial Loan Premium on date of repayment


C = "A" multiplied by the applicable Additional Loan Fee percentage amount (e.g.
10% during Initial 30-day Period, or 20% during first 30-day period after the
Initial 30-day Period)


P = total Partial Repayment amount made


T = A + B + C
 
3 For example and continuing with the hypothetical described in footnote 1
above, assume that the Company makes another $100,000 Partial Repayment to
Newport during the Initial 30-day Period. The portion of the $100,000 Partial
Repayment to be allocated toward payment of the remaining outstanding Loan
Principal would equal $71,441.01 (thus further reducing the remaining
outstanding Loan Principal from $123,100 to $51,658.99). The portion of the
$100,000 Partial Repayment to be allocated toward payment of the remaining
outstanding Initial Loan Premium would equal $21,414.89 (thus further reducing
the remaining outstanding Initial Loan Premium from $36,900 to $15,485.11). The
portion of the $100,000 Partial Repayment that would be applied toward payment
of the total outstanding Additional Loan Fee due would equal $7,144.10.
 
3

--------------------------------------------------------------------------------


 
2.3      Conversion.


(a) Conversion Price. All (but not less than all) of the outstanding Loan
Principal, Initial Loan Premium and Additional Loan Fee (if applicable) may be
converted at any time by Newport into common stock, $.001 par value per share
("Common Stock"), of Legend based upon the following (as applicable, the
"Conversion Price"):


(i) In the event the conversion takes place within 120 days of the Effective
Date, the conversion price per share of Common Stock shall be $4.50;


(ii) In the event the conversion takes place between 121 and 150 days after the
Effective Date, the conversion price per share of Common Stock shall be $5.50;
and


(iii) In the event the conversion takes place 150 or more days after the
Effective Date, the conversion price per share of Common Stock shall be $6.50.


(b) Conversion Procedure.


(i) Notice of Conversion. If Newport elects to convert the Loan Principal,
Initial Loan Premium and Additional Loan Fee (if applicable) pursuant to Section
2.3, Newport shall deliver to the Company written notice of its conversion
("Conversion Notice") at least 10 business days (but no more than 30 days) prior
to the date of such conversion. The Conversion Notice shall set forth (A) the
Loan Principal, Initial Loan Premium and Additional Loan Fee (if applicable) to
be converted (which shall be all, but not less than all, of the Loan Principal,
Initial Loan Premium and Additional Loan Fee (if applicable) outstanding on the
conversion date), (B) the date on which such conversion will occur and (C) the
name or names to appear on the certificate(s) representing the shares of Common
Stock and the number of shares for each certificate if more than one is to be
issued.


(ii) Delivery of Stock Certificates; Surrender of Note. As promptly as
practicable after the conversion of the Loan, the Company shall cause Legend to
issue and deliver to Newport a certificate(s) for the number of full shares of
Common Stock issuable upon such conversion. Upon the conversion of the Loan,
Newport shall surrender the Note, duly endorsed, at the principal office of the
Company.


(iii) Fractional Shares. No fractional shares of the Common Stock shall be
issued upon conversion of the Loan. In lieu of Legend issuing any fractional
shares to Newport upon the conversion of the Loan, the number of shares of
Common Stock to be issued shall be rounded down to the nearest whole number of
shares.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 3
CONDITIONS PRECEDENT TO THE LOAN
 
3.1  Conditions on the Effective Date. The obligation of Newport to make the
Initial Loan pursuant to Section 2.1 shall be subject to the satisfaction of the
conditions set forth in this Section. If the conditions set forth in this
Section 3.1 are not met on or prior to the Effective Date, then Newport shall
have no obligation to make the Loan.
 
(a)  The Company shall have duly executed and delivered to Newport the Note
representing the Loan.
 
(b)  The Company shall have duly authorized, executed, and delivered to Newport
a security agreement in the form attached hereto as Exhibit B (the "Security
Agreement") to secure the repayment of the Loan and granting Newport a
continuing security interest in all presently existing and hereafter acquired
assets and property of the Company of whatever nature and wherever located
(except for any such assets for which, by the terms of any agreement in
existence on the date hereof, does not permit the granting of a security
interest, in which case the Company shall grant to Newport in the Security
Agreement a security interest in all proceeds received by the Company generated
by such assets) (the "Security Interest"). The Parties acknowledge that the
Security Interest shall be of the same priority as the security interest
previously granted to RMK pursuant to the Financing.
 
(c)  Newport shall have received on or before the Effective Date an Officer's
Certificate in the form attached hereto as Exhibit C, dated as of the Effective
Date.
 
(d)  RMK shall have duly executed and delivered to Newport the Side Agreement
Regarding Security Interest in the form attached hereto as Exhibit D pursuant to
which RMK agrees that the Security Interest has the same priority as security
interests previously granted to RMK pursuant to the Financing.
 
(e)  Legend shall have duly executed and delivered to Newport the Warrant.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1  Due Incorporation and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands, with full and adequate power to carry on and conduct its
business as presently conducted, and is duly licensed or qualified in all
foreign jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.
 
4.2  Due Authorization. The Company has full right, power and authority to enter
into this Agreement, to make the borrowings hereunder and execute and deliver
the Note as provided herein and to perform all of its duties and obligations
under this Agreement and the Note. The execution and delivery of this Agreement
will not, nor will the observance or performance of any of the matters and
things herein or therein set forth, violate or contravene any provision of law
or the Company's Bylaws or Certificate of Incorporation. All necessary and
appropriate corporate action on the part of the Company has been taken to
authorize the execution and delivery of this Agreement. On the Effective Date,
the Company will deliver to Newport a copy of the written resolutions by or the
minutes of the meeting of the Company's Board of Directors authorizing the
Company to enter into this Agreement, to make the borrowings as provided herein,
and to perform all of its duties and obligations under this Agreement.
 
5

--------------------------------------------------------------------------------


 
4.3  Enforceability. This Agreement has been validly executed and delivered by
the Company and constitutes the legal, valid and binding obligations of the
Company enforceable against it in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors' right and to the availability of the
remedy of specific performance.
 
4.4  Capitalization. All of the Company's authorized and outstanding equity
securities (including securities convertible into equity securities) are
identified on Schedule A attached hereto. Other than as set forth on Schedule A,
there are no outstanding shares of capital stock or any options, warrants or
other preemptive rights, rights of first refusal or similar rights to purchase
equity securities of the Company.
 
4.5  Subsidiaries. The Company owns no securities of any other entity, and there
are no outstanding shares of capital stock or any options, warrants or other
preemptive rights, rights of first refusal or similar rights to purchase equity
securities of any other entity.
 
4.6  Compliance with Laws. The nature and transaction of the Company's business
and operations and the use of its properties and assets do not, and during the
term of this Agreement shall not, violate or conflict with in any material
respect any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature.
 
4.7  Absence of Conflicts. The execution, delivery and performance by the
Company of this Agreement, and the transactions contemplated hereby, do not
constitute a breach or default, or require consents under, any agreement,
permit, contract or other instrument to which the Company is a party, or by
which the Company is bound or to which any of the assets of the Company is
subject, or any judgment, order, writ, decree, authorization, license, rule,
regulation, or statute to which the Company is subject, and, except as set forth
in the Security Agreement, will not result in the creation of any lien upon any
of the assets of the Company.
 
4.8  Litigation and Taxes. There is no litigation or governmental proceeding
pending, or to the best knowledge of the Company after due inquiry, threatened,
against the Company. The Company has duly filed all applicable income or other
tax returns and has paid all material income or other taxes when due. There is
no controversy or objection pending, or to the best knowledge of the Company
after due inquiry, threatened in respect of any tax returns of the Company.
 
4.9  No Omissions or Misstatements. None of the information included in this
Agreement, other documents or information furnished or to be furnished by the
Company, or any of its representations, contains any untrue statement of a
material fact or is misleading in any material respect or omits to state any
material fact. Copies of all documents referred to in herein have been delivered
or made available to Newport and constitute true and complete copies thereof and
include all amendments, schedules, appendices, supplements or modifications
thereto or waivers thereunder.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 5
COVENANTS
 
5.1  Negative Covenants of the Company. The Company covenants and agrees that,
from the Effective Date until the date on which Newport receives full repayment
of all remaining outstanding amounts of the Loan Principal, Initial Loan
Premium, and Additional Loan Fee (and, in any event, during such time as any
portion of the Loan or any applicable Initial Loan Premium, and Additional Loan
Fee (if applicable) thereon is outstanding), without the consent of Newport, the
Company will not:
 
(a)  except for the Company's or Legend's future acquisition of or merger with
Chinese media advertising companies, merge or consolidate with or into any other
corporation or sell or otherwise convey a majority of its assets;
 
(b)  engage in any business other than the business conducted or reasonably
planned to be conducted by the Company on the Effective Date;
 
(c)  declare, set aside or pay any dividend or other distribution on any of its
capital stock; or
 
(d)  amend its Certificate of Incorporation or Bylaws in any manner that
adversely affects the rights associated with this Agreement.
 
5.2  Affirmative Covenants of the Company. The Company covenants and agrees
that, from the Effective Date until the date on which Newport receives full
repayment of all remaining outstanding amounts of the Loan Principal, Initial
Loan Premium, and Additional Loan Fee (and, in any event, during such time as
any portion of the Loan or any applicable Initial Loan Premium and Additional
Loan Fee (if applicable) thereon is outstanding), the Company shall:
 
(a)  operate its business only in the ordinary course and maintain its
properties and assets in good repair, working order and condition;
 
(b)  cause to be done all things reasonably necessary to maintain, preserve and
renew its corporate existence and all material licenses, authorizations and
permits necessary to conduct its businesses; and
 
(c)  comply with all applicable laws, rules and regulations of all governmental
authorities, the violation of which could reasonably be expected to have a
material adverse effect on its business, properties or prospects.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 6
DEFAULT
 
6.1  Events of Default. The occurrence of the events described in either
Sections 6.1(a) or 6.1(b), if not cured within a 10 Business Day cure period
from the date of such default, or the occurrence of the events described in
Section 6.1(c) and 6.1(d), for which there shall be no cure period (each event
an "Event of Default"), if any, shall constitute an Event of Default of the
Company:
 
(a)  a material breach of any representation, warranty, covenant or other
provision of this Agreement, the Note, or the Security Agreement;
 
(b)  (i) the application for the appointment of a receiver or custodian for the
Company or the property of the Company, (ii) the entry of an order for relief or
the filing of a petition by or against the Company under the provisions of any
bankruptcy or insolvency law, (iii) any assignment for the benefit of creditors
by or against the Company, or (iv) the Company becomes insolvent;
 
(c)  the Company's failure to make full repayment of the Loan (including all
remaining outstanding Loan Principal and applicable outstanding Initial Loan
Premium and Additional Loan Fee), as described in this Agreement or the Note, to
Newport on or before the 180th day after the Effective Date; and
 
(d)  in the event that there is a closing of an Equity Financing, the Company's
failure to deliver full repayment of the Loan (including all remaining
outstanding Loan Principal and applicable outstanding Initial Loan Premium and
Additional Loan Fee) to Newport within five Business Days of the closing date of
the Equity Financing as set forth and in accordance with Section 2.2(a) herein.
 
6.2  Effect of Default. Upon the occurrence of any Event of Default that is not
cured within any applicable cure period, Newport may elect, by written notice
delivered to the Company, to take any or all of the following actions: (a)
declare this Agreement terminated and the outstanding amounts under the Note to
be forthwith due and payable, whereupon the entire unpaid Loan Principal,
together with all of the unpaid applicable outstanding Initial Loan Premium and
Additional Loan Fee (if applicable) owed to Newport, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (b) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default. In addition, during the occurrence of
any Event of Default, the Company shall not make any payment on any other
outstanding indebtedness of the Company (other than indebtedness of the Company
to which Newport holds a majority of principal under the Loan) unless the
Parties have agreed in writing to subordinate this Agreement and the Note
hereunder.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 7
WARRANT
 
7.1      Issuance of Warrant. On the Effective Date, the Company shall cause
Legend to issue to Newport a Common Stock Purchase Warrant (the "Warrant")
substantially in the form attached hereto as Exhibit E. The Warrant shall be
immediately exercisable upon issuance and shall be exercisable until the third
anniversary of the issuance date of the Warrant. The Warrant exercise price
shall equal $2.50 per share, subject to adjustments as set forth in Section 2 of
the Warrant (the "Initial Exercise Price"). The total number of shares
underlying the Warrant that Newport may receive shall equal up to 40,000 shares
of Common Stock.


7.2       Registration of Shares Underlying Warrant. 
 
(a) If, at any time commencing on the Effective Date until the second
anniversary thereof, the Company or Legend prepares and files a Registration
Statement under the Securities Act or otherwise registers securities under the
Securities Act as to any of its securities (other than under a Registration
Statement pursuant to Form S-8 or Form S-4) (each such filing, a "Registration
Document"), the Company will give written notice, at least 20 calendar days
prior to the filing of such Registration Document, to the holder of the Warrant
of its intention to do so. The Company shall cause Legend to include all of the
shares underlying the Warrant (the "Registrable Securities") in such
Registration Documents with respect to which the Company has received written
requests for inclusion therein within 15 calendar days of actual receipt of the
Company's notice.
 
(b) In the event of an underwritten registered offering in which the managing
underwriter(s) advise the Company or Legend in writing that in their opinion the
number of Registrable Securities exceeds the number of securities which can be
sold therein without adversely affecting the marketability of the offering, the
Company will cause Legend to include in such registration the number of
Registrable Securities requested to be included which in the opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering, pro rata among the respective holders thereof on the basis of the
amount of Registrable Securities owned by each such holder.
 
ARTICLE 8
MISCELLANEOUS
 
8.1  Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. This Agreement may be assigned solely by
Newport provided that Newport complies with all applicable federal and state
securities laws. In the event of an assignment by Newport, each of the parties
to this Agreement acknowledge and agree that Newport's assignee is assigned and
takes over all rights, obligations, responsibilities, duties, remedies, powers
and privileges under this Agreement from Newport.
 
8.2  Further Assurances. Each party to this Agreement agrees to promptly produce
and execute such other documents or agreements as may be necessary or desirable
for the execution and implementation of this Agreement, Newport's assignment of
this Agreement (if applicable), and the consummation of the transactions
contemplated thereby.
 
8.3  Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
8.4  Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 

 
if to the Company, to:


Well Chance Investments Limited
Attn: Mr. Jeffrey Dash, CEO
11F, Tower A, Building No. 1 GT International Center
Jia3 Yongandongli, Jianguomenwai Avenue,
Chaoyang District, Beijing, China 100022
Tel:  +86 10 5879 4890
Fax: +86 10 5879 4228
 
if to Newport, to:


Newport Capital Asset Management
Attn: John Vasquez, Managing Director
15 Corporate Plaza Dr, Suite 110
Newport Beach, CA 92660
Tel: (949) 759-5006
Fax: (949) 759-5007

 
9

--------------------------------------------------------------------------------


 
Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
8.5  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
8.6  Waiver and Amendment. Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and Newport.
 
8.7  Remedies. No delay or omission by Newport in exercising any of its rights,
remedies, powers or privileges hereunder or at law or in equity and no course of
dealing between Newport and the undersigned or any other person shall be deemed
a waiver by Newport of any such rights, remedies, powers or privileges, even if
such delay or omission is continuous or repeated, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise thereof by Newport or the exercise of any other right, remedy,
power or privilege by Newport. The rights and remedies of Newport described
herein shall be cumulative and not restrictive of any other rights or remedies
available under any other instrument, at law or in equity.
 
8.8  Counterparts. This Agreement may be executed in separate counterparts each
of which will be an original and all of which taken together will constitute one
and the same agreement.
 
8.9  Facsimile. This Agreement may be executed using facsimiles of signatures,
and a facsimile of a signature shall be deemed to be the same, and equally
enforceable, as an original of such signature.
 
* * * * *
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be executed
on the date first set forth above.
 

 
WELL CHANCE INVESTMENTS LIMITED




By: /s/ Jeffrey Dash                                                 
Jeffrey Dash 
Chief Executive Officer 




NEWPORT CAPITAL ASSET MANAGEMENT




By: /s/ John Vasquez                                               
John Vasquez
President/Managing Director

 
11

--------------------------------------------------------------------------------


 
CAPITALIZATION
 

Common Stock Issued and Outstanding 
8,200,000
Options
960,000
Warrants
930,000

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A
FORM OF PROMISSORY NOTE


See attached.


 
13

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SECURITY AGREEMENT


See attached.


14

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF OFFICER'S CERTIFICATE


Intentionally Omitted
 
15

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF SIDE AGREEMENT REGARDING SECURITY INTEREST


Intentionally Omitted
 
16

--------------------------------------------------------------------------------


 
EXHIBIT E


FORM OF COMMON STOCK PURCHASE WARRANT


See attached.


17

--------------------------------------------------------------------------------




 